DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/24/2022, has been considered by the examiner.

REASONS FOR ALLOWANCE
Claims 1, 3-5, and 7-19, are allowed over the prior art of record as amended by the applicant on 05/04/2022.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1, 7, and 12.
The closest prior art of record is Slettenmark (USPN 5,417,663); Chattaraj et al. (PGPub 2016/0095987); Hooper et al. (PGPub 2002/0087147); and Ley et al. (USPN 6,361,780).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising:
An ambulatory infusing device, comprising: 
a housing; 
a reservoir defining an interior volume; 
a wall associated with the housing and having an inner surface that faces into the reservoir interior volume; and 
a filter assembly including 
a filter assembly housing with a housing filter portion having a free end associated with the inner surface of the wall and a filter supporting volume that extends to the free end of the housing filter portion, 
a filter located within the filter supporting volume that extends to at least the free end of the housing filter portion, and 
a liquid absorbent member, and 
a pump-based fluid transfer device operably connected to the reservoir interior volume by way of the filter assembly.
Specifically, regarding independent claims 1, 7, and 12, the prior art to Slettenmark, Chattaraj, Hooper, and Ley, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the filter comprises a filter element and a liquid permeable filter support; or
wherein the filter comprises a hydrophilic membrane that is laminated to one or more layers of support material; or
wherein the filter defines an end surface, including a central region and an outer perimeter region, that faces the reservoir interior volume and the central region of the end surface includes one or more perforations and extends farther than the outer perimeter region of the end surface into the reservoir interior volume.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/30/2022